DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are currently pending in application 16/183,380.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,129,261. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for serving location information access requests (See claim chart below).
16/183380
US 10,129,261
Independent Claims 1, 11, and 18 
A method, apparatus , and/or non-transitory computer-readable storage medium comprising: storing contact entries for a user of at least one data processing device in an internal storage, an external storage, or a combination thereof of the at least one data processing device; 5Attorney Docket No.: P2812US01Patent receiving, via a network, a location information access request for the at least one data processing device, wherein the location information access request includes an identifier associated with a device requesting the location information access; determining that the identifier included in the location information access request matches with at least one of the stored contact entries associated with the user of the at least 
Independent Claims 1, 10, and 19
A method, apparatus , and/or non-transitory computer-readable storage medium of managing location information access requests comprising: receiving, at a first user device via a network, a request for location information of a first user of the first user device from a second user device, the first user device having a processor and an internal storage, wherein the location information is stored in the internal storage or an external storage, and the request includes at least an identifier of a second user of the second user device, and wherein the processor causing: determining that the identifier is in a contact database of the first user and that access control information of the identifier stored in the contact database indicates that the second user is authorized to receive the location information;…; and 


Claims 9 and 18 
wherein the processor further causing: transmitting, from the first user device, to the second device an authorization to transmit the location information of the first device to a third device.

wherein the matching of the identifier comprises: comparing the identifier included in the location information access request to an identifier corresponding to the at least one stored contact entry.
Claims 2, 11, and 20 
wherein the processor further causing: retrieving locally from the internal storage of the first user device the access control information of the identifier based, at least in part, on the determining that the identifier is in the contact database.
Claims 3, 13, and 20
store one or more privacy profiles or reference to the one or more privacy profiles for the contact entries in the internal storage, the external storage, or a combination thereof, wherein the privacy profile associated with the location information of the at least one data processing device is included in the one or more privacy profiles.
Claims 4 and 14
yet referenced to the identifier utilized to retrieve the privacy profile.
Claims 5 and 15
wherein the user of the at least one data processing device creates, reviews, modifies, or a combination thereof the one or more privacy profiles.
Claims 6 and 16
wherein the privacy profile applies to a single entity, a plurality of entities, or a combination thereof of the contact entries.
Claim 8
wherein the privacy profile comprises one or more access control rules for transmitting the location information in response to the location information access request.

wherein the processor further causing: further rendering on the user interface supplementary contact information corresponding to the identifier based, at least in part, on the determining that the identifier is in the contact database.
Claims 6, 15, and 24 
wherein the processor further causing: associating an identical privacy profile with the identifier and one or more other identifiers in the contact database as a part of 


wherein the location information comprises current location of the at least one data processing device.
Claims 3, 12, and 21 
wherein the processor further causing: retrieving locally at the first user device the location information of the first user device from a GPS receiver of the first user device.
Claims 7, 16, and 25 
wherein the processor further causing: retrieving the location information of the first user device from the external storage, wherein the external storage is a removable memory card or an IC card; and transmitting the location information retrieved from the external 

wherein the identifier comprises preset username and password combination, a mobile subscriber international ISDN number (MSISDN), a device identifier, an IP address, or a combination thereof.

Claims 8 and 17 
wherein the supplementary contact information includes address information, location information, one or more email addresses, one or more uniform resource locators or a combination thereof, corresponding to the identifier.
Claim 10
further comprising: deny the location information access request based on no matching of the identifier or that the privacy profile indicates sharing of the location information is disallowed for the at least one stored contact entry; and selectively transmit, via the network, a reject message to the device requesting the location information access based, at least in part, on the denial, wherein the 

wherein the processor further causing: determining that the identifier is in the contact database and that the access control information of the identifier indicates that the second user device is not authorized to receive the location information; and determining not to transmit the location information to the second user device, wherein the contact database includes one or more phonebook entries, and the network includes a wireless network.


Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).
Regarding Step 1, 
Claims 11-17 are directed toward a process (method). Claims 1-10 are directed toward an apparatus (system). Claims 18-20 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 11 and 18 are directed specifically to the abstract idea of serving location information access requests.  
Regarding independent claims 1, 11 and 18, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A processor-implemented method, computer system and computer program product for 4Attorney Docket No.: P2812US01Patent
storing contact entries for a user of at least one data processing device in an internal storage, an external storage, or a combination thereof of the at least one data processing device, wherein the contact entries comprise contact information of one or more contacts of the user; 
receiving, via a network, a location information access request for the at least one (user) data processing device, wherein the location information access request includes an identifier associated with a (user) device requesting the location information access;
determining that the identifier included in the location information access request matches with at least one of the stored contact entries associated with the user of the at least one data processing device; 
retrieving a privacy profile associated with location information of the at least one (user) data processing device based, at least in part, on matching the identifier, wherein the privacy profile is stored within one or more of the contact entries; and 
transmitting, via the network, the location information of the at least one data processing device to the (user) device requesting the location information access based, at least in part, on the privacy profile, when the privacy profile indicates sharing of the location information is allowed for the at least one stored contact entry.

As the underlined claim limitations above demonstrate, independent claims 1, 11 and 18 are directed to the abstract idea of  Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 
Dependent claims 2-10, 12-17, and 19-20 provide further details to the abstract idea of claims 1, 11, and 18 regarding the received data and the indicator (information), therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1, 11 and 18. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “data processing device”, “internal storage, an external storage, or a combination thereof of the at least one data processing device” for saving data, a “network”, an “apparatus”, and a “ non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors”; however, these limitations are not enough to qualify as “practical application” being recited in the claims along beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful 

Regarding Step 2B, 
Claims 1-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “data processing device”, “internal storage, an external storage, or a combination thereof of the at least one data processing device” for saving data, a “network”, an “apparatus”, and a “ non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors”; however, limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other 
Dependent claims 2-10, 12-17, and 19-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 11, and 18 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 11, and 18, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.  
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Mullen (US 2004/0203923 A1).
As per independent Claims 1, 11, and 18, Mullen discloses an apparatus (system, method) (See at least Figs. 2-6) comprising: 
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (See at least Figs. 15-17 and Para 0046-0048);
store contact entries for a user of at least one data processing device in an internal storage, an external storage, or a combination thereof of the at least one data processing device, wherein the contact entries comprise contact information of one or more contacts of the user (See at least Fig.4 and Para 0010, 0040-0051, and Para 0078); 
receive, via a network, a location information access request for the at least one data processing device, wherein the location information access request includes an identifier associated with a device requesting the location information access (See at least Figs. 2-17, and Para 0040-0051); 
determine whether the identifier included in the location information access request matches with at least one of the stored contact entries associated with the user of the at least one data processing device (See at least Figs. 2-17, and Para 0040-0051);
retrieve a privacy profile associated with location information of the at least one data processing device based, at least in part, on matching the identifier, wherein the privacy profile is linked with or stored within one or more of the contact entries (See Figs.8-13, Para 0063-0064, Para 0068, and Par 0078, User-Assigned Locate Rights equivalent to a Privacy Profile stored within one or more of the contact entries as claimed – See below)
[0063] FIG. 9 shows display screen 900 of adding and modifying locate rights and options to a user in accordance with the principles of the present invention. A user may give or modify access rights through display 900 to a user identifier in selectable user identifier listing 910. Highlight window 920 may be included to enhance the selecting process.
 FIG. 10 shows display screen 1000 of assigning location rights to a user in accordance with the principles of the present invention. Display screen 1000 may be displayed, for example, after a user has been selected to be given location rights. Display screen 1000 contains selectable location rights listing 1010, in which the selecting process may be enhanced by highlight window 1020. Possible location access rights may be, for example, by country, state, city, exact location, or any other scope of location. Other rights may be assigned such as particular times in the day or time periods at which locations may be accessed.
[0068] FIG. 13 shows display screen 1300 of a login feature in accordance with the principles of the present invention. In order for users to be identified by other user's cell phones or locating devices a user profile may need to be stored remotely from such devices. In such instances user profiles would be used as the locating identifier and the devices into which these profiles are logged into (recognized by) would allow for the user to be located.
[0078] Database 1602 is one such information broker. Database 1602 may, for example, be located in cell phone base station 1603 if database 1602 is utilized to assist in cell phone locating. Database 1602 may be utilized, for example, to store a history a of a device's locations, a user's list of assigned access rights to other users, a log of a user's call activity, a log of a location initiations, a user profile, login/password information, or any other sort of information.
(See also Figs. 2-17, and Para 0040-0051); and
transmit, via the network, the location information of the at least one data processing device to the device requesting the location information access based, at least in part, on the 2Attorney Docket No.: P2812US01Patent privacy profile, when the privacy profile indicates sharing of the location information is allowed for the at least one stored contact entry (See at least Fig.1 and Para 0049 and Para 0078).
As per Claims 2, 12, and 19, Mullen discloses wherein the matching of the identifier further comprises: comparing the identifier included in the location information access request to an identifier corresponding to the at least one stored contact entry (See at least Figs. 2-17, and Para 0040-0051).
As per Claims 3, 13, and 20, Mullen discloses wherein the apparatus is further caused to: store one or more privacy profiles or reference to the one or more privacy profiles for the contact entries in the internal storage, the external storage, or a combination thereof, wherein the privacy profile associated 
As per Claims 4 and 14, Mullen discloses wherein an identifier utilized to store the privacy profile is different from, yet referenced to, the identifier utilized to retrieve the privacy profile (See at least Figs. 2-17, and Para 0040-0051).
As per Claims 5 and 15, Mullen discloses wherein the user of the at least one data processing device creates, reviews, modifies, or a combination thereof the one or more privacy profiles (See at least Figs. 2-17, and Para 0040-0051).
As per Claims 6 and 16, Mullen discloses wherein the privacy profile applies to a single entity, a plurality of entities, or a combination thereof of the contact entries (See at least Figs. 2-17, and Para 0040-0051).
As per Claims 7 and 17, Mullen discloses wherein the location information comprises current location of the at least one data processing device (See at least Figs. 2-17, and Para 0040-0051).
As per Claim 8, Mullen discloses wherein the privacy profile comprises one or more access control rules for transmitting the location information in response to the location information access request (See at least Figs. 2-17, and Para 0040-0051).
As per Claim 9, Mullen discloses wherein the identifier comprises preset username and password combination, a mobile subscriber international ISDN number (MSISDN), a device identifier, an IP address, or a combination thereof (See at least Figs. 2-17, and Para 0040-0051).
As per Claim 10, Mullen discloses denying the location information access request based on no matching of the identifier or that the privacy profile indicates sharing of the location information is disallowed for the at least one stored contact entry; and transmit, via the network, a reject message to the device requesting the location information access based, at least in part, on the denial, wherein the apparatus is embedded in the at least one data processing device, and the contact entries include one or more phone numbers of the one or more contacts of the user (See at least Figs. 2-17, and Para 0040-0051, and Para 0078).
Claim Objections - Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable over the sited prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 12/16/2021, with respect to Claims 1-20, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejections above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Double Patenting Rejection
The Applicant has made the following argument:
“This rejection is respectfully traversed as legally erroneous. Specifically, the test for double patenting of the obviousness type is whether the claims encompassed by the present application constitutes a mere obvious variation of the claims of the '261 Patent. No such conclusion can be 
However, removing elements from an independent claim (‘261 Patent) would create an obvious broadened variant.
The Examiner suggests that the Applicant submit a Terminal Disclaimer to overcome the current rejection.

101 Rejection
The Applicant has made the argument that the claims are directed to patent eligible subject matter.8 
However, while the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are “significantly more” than an abstract idea (Step 2a-2b).
The claim limitations (under their broadest reasonable interpretation) recite Certain methods of organizing human activity, Mathematical concepts, and/or Mental processes as defined in the guidance set forth in the 2019 Memorandum. This is so because the claimed limitations recite steps that involve a receiving/saving data, cross-referencing data, transmitting data, and steps that a person can perform in his mind or with the aid of pen and paper. See In re BRCA1 & BCR A 2 — Based Hereditary Cancer Test Patent Litig., 11A F.3d 755, 763 (Fed. Cir. 2014) (concluding that comparing information and making determinations based on the comparisons is an “abstract mental process.”). Accordingly, the Examiner concludes that the claims recite a judicial exception of a Mental process, Mathematical concepts, and/or Certain methods of organizing human activity.
Furthermore, having determined that claims recite a judicial exception, analysis under the Memorandum turns now to determining whether there are “additional elements that integrate the judicial exception into a practical application.” See Memorandum (Step 2A, prong 2), see also MPEP § 2106.05(a)-(c), (e)-(h)). This judicial exception is not integrated into a practical application because 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The claims are simply directed to an abstract idea (searching, correlating, and transmitting/ displaying data based on saved rules and characteristics) with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea, and because they amount to simply implementing the abstract idea on a computer. 
Finally, the examination proceeds to evaluating whether the claims add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)) or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum (Step 2B). The claims do not add specific limitations beyond what is 
The Examiner therefore maintains the 35 USC 101 rejections.
Applicant’s remaining arguments are addressed in the rejection above.

102(e) Prior Art Rejection
Applicant’s arguments are addressed in the rejection above.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

January 14, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629